UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2017 Protagenic Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51353 06-1390025 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 149 Fifth Ave, Suite 500, New York, NY 10010 (Address of Principal Executive Offices) (Zip Code) 212-994-8200
